Citation Nr: 1338482	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1967 to December 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran alleges that he developed hearing loss and tinnitus related to noise exposure while in active service.  He specifically asserts that as part of his duties as a medical specialist attached to a mechanized infantry unit while stationed in Korea during the Vietnam Era, he was exposed to significant noise driving an armored personnel carrier which was used as an ambulance.  He further asserts that he was exposed to excess noise in incidents associated with his unit being in the vicinity of the Demilitarized Zone (DMZ).  The RO's investigation of a claim of the Veteran related to herbicide agent exposure confirms that the Veteran's unit of attachment was stationed in the vicinity of the DMZ.  However, in his VA Form 9 submitted in January 2013 the Veteran concedes that he does not know when he developed hearing loss and tinnitus.  

Service personnel records confirm that the Veteran's official role was as an ambulance driver while stationed at USARPAC from October 11, 1968, to December 18, 1968.  However, while stationed in Korea prior to that time, his records of assignment reflect roles first as a ward attendant at a surgical hospital and then as a medical aidman.  

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units, unless otherwise noted.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

Service pre-enlistment and separation examinations appear to have both been conducted in ASA units, as otherwise the readings would reflect a significant improvement in hearing acuity over the course of service.  The pre-enlistment examination report in October 1966 specifies ASA units, whereas the separation examination in November 1968 does not specify which units were used.  The Board here accordingly assumes ASA units for both examinations.  Converting to ISO units, they reveal the following:





HERTZ




500
1000
2000
3000
4000
Pre-enlistment
examination October 1966
RIGHT
20
15
15
-
20

LEFT
20
5
10
-
20
Separation examination
November 1968
RIGHT
20
15
15
-
20

LEFT
20
15
10
-
20
 

Thus, the only indicated acoustic hearing acuity shift is at 1000 hertz in the left ear, and the hearing acuity at no frequency measured upon service separation meets the criteria for hearing loss under Hensley.

Service treatment records are negative for any complaints of hearing difficulties or tinnitus.  

Post-service records are absent for the interval prior to the Veteran's employment with the Anheuser-Busch company.  Medical records obtained from that employer relate to the Veteran's employment from 1979 to 2009, with hearing conservation data measured at intervals between June 1979 and January 2009.  Relevant to the claim, these hearing conservation measures show hearing loss disability from the very first measure obtained, in June 1979.  On the June 1979 authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
5
10
60
55
32.5
LEFT
5
5
5
65
35
27.5

Thus, these records reflect that the Veteran had hearing loss disability in each ear from at least June 1979.  38 C.F.R. § 3.385.  These records also reflect that the Veteran was employed with the company as an electrician.  The claims file lacks any record of the Veteran's employment or activities between service separation in December 1968 and June 1979, and the Veteran has not provided a statement addressing that ten-and-a-half year interval.  

The claims file contains a Social Security Administration disability award letter pertaining to the Veteran's award of SSA disability benefits from September 2009.  However, medical records underlying that award have not been obtained.  Such records could be supportive of the Veteran's claims, and therefore should be obtained.

In addition, the Veteran has not yet been provided with a VA examination in response to the claims.  The Board finds that one is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain from the SSA copies of the records upon which his award of disability benefits was based.

2.  The RO or AMC should send a letter to the Veteran and his representative, asking the Veteran to provide a detailed statement of his activities, including employment, between his service separation in December 1968 and the time of his first hearing loss conservation examination with Anheuser-Busch in June 1979.  The Veteran should address noise exposures, and hearing protection used during that interval, and any recollections he may have of when he may have experienced difficulties with hearing or tinnitus during that interval.  

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

4.  Thereafter, the RO or the AMC should arrange for the Veteran to undergo a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus.  

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should consider the entire record, to include the reports of the January 1967 pre-enlistment examination and the December 1968 separation examination, both of which provided audiometric readings recorded in ASA units rather than the current ISO standard.  The examiner should also note the hearing conservation records from the Veteran's period of employment with the Anheuser-Busch company, with these records reflecting hearing loss disability in each ear beginning from the time first tested for that employment in June 1979.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should render an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss is related to his active service.  The examiner should also render an opinion whether there is a 50 percent or better probability that the Veteran's tinnitus is related to his active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner should specifically indicate whether the Veteran's hearing impairment and/or tinnitus is consistent with acoustic trauma and if so, the examiner should elicit history from the Veteran concerning his in-service acoustic trauma and any post-service acoustic trauma. 

The rationale for the opinions must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

